DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun (PGPUB: 20090290776) in view of Shanbhag (PGPUB: 20200037962).

Regarding claim 1, an automatic field-of-view (FOV) prescription system, comprising 
an FOV prescription computing device, said FOV prescription computing device comprising at least one processor electrically coupled to at least one memory device (see Fig. 7, items 1000, 1001, and 1004), and said at least one processor programmed to: 
receive localizer images (see Fig. 1, paragraph 44, one or more localizer images are acquired); 
generate masks associated with the localizer images, wherein the masks see Fig. 3, paragraph 55, the localizer image may be converted into binary form by application of thresholding, a largest connected component may be identified within the binary image, and a body mask may be set as the largest connected component); 
calculate bounding boxes surrounding the anatomy based on the masks (see paragraph 14, a boundary mask is obtained from the boundary of the generated body mask. A rectangular bounding box is fit to the obtained boundary mask);
generate an FOV based on the bounding boxes (see Fig. 3, paragraph 61, the setting of the bounding box may include both the sizing and the orienting of the box around the ellipse. The resulting bounding box may then be used as the automatically determined FOV for the subsequent MRI study); and 
output the FOV (see Fig. 5, paragraph 67, the automatically determined FOV, shown as a white bounding box, surrounds the body mass, and as can be seen in FIG. 5(b), the arm is located outside of the FOV).  
Sun does not expressly teach localizer images that depict an anatomy and to generate masks using a neural network model.
Shanbhag teaches that a deep learning-based framework is provided for automatically processing one or more localizer images to prescribe radiological imaging scan planes across different anatomies. In one such implementation, the deep learning-based framework uses a cascade of trained neural networks to retain or select relevant localizer or scout images (typically obtained prior to a diagnostic imaging sequence), determine an anatomical coverage or region-of-interest on the selected localizer images, and determine an arbitrary plane for a landmark of diagnostic interest and see Fig. 2, paragraph 56); the localizer network 202 provides the identified relevant set of localizer images to a second trained neural network, here denoted the coverage network 206 or Coverage Net, that is trained to identify the gross imaging field-of-view (i.e., center of FOV and the extent) for the relevant anatomy. Thus, in this example, the second trained neural network determines location and coverage of the feature-of-interest in the localizer or scout images 200 identified or selected by the first trained network. By way of example, the coverage network 206 may process the localizer or scout image(s) 200 (or data derived from the localizer or scout images 200) to estimate or predict an anatomic mask (e.g., a brain mask) that corresponds to the desired or needed coverage for a given scan. As discussed herein, in one implementation, the coverage network 206 may generate the anatomic mask by predicting a signed distance transform for the anatomy which is then thresholded and through a shape encoder to provide the binary mask (see Fig. 3-5, paragraph 68).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sun by Shanbhag for providing automatically processing one or more localizer images to prescribe radiological imaging scan planes across different anatomies, as localizer images that depict an anatomy; and providing the localizer network 202 provides the identified relevant set of localizer images to a second trained neural network, here denoted the coverage network 206 or Coverage Net, that is trained to identify the gross imaging field-of-view (i.e., center of FOV and the extent) for the relevant anatomy and , the coverage network 206 may generate the anatomic mask by predicting a signed distance transform for the anatomy 

Regarding claim 6, the combination teaches wherein said at least one processor is further programmed to generate the masks using a neural network model, and the neural network model includes a convolutional neural network (see Shanbhag, paragraph 85, the network utilizes a convolutional neural network (CNN) 240 based UNet architecture. The input to the CNN 240 in this example is a localizer or scout image 200, while the output is Euclidean signed distance transform (SDT) 250 of the resampled brain mask).  

Regarding claim 7, the combination teaches wherein the neural network model includes a U- Net (see Shanbhag, Fig. 10, paragraph 88, the projected lines are then segmented, such as using a UNet architecture with shape encoder, to generate a segmented binary mask corresponding to the line corresponding to a projected plane on a given localizer or scout image 200). 
 
Regarding claim 8, the combination teaches wherein said at least one processor is further programmed to 
see Shanbhag, paragraph 61 and 85, the network utilizes a convolutional neural network (CNN) 240 based UNet architecture. The input to the CNN 240 in this example is a localizer or scout image 200, while the output is Euclidean signed distance transform (SDT) 250 of the resampled brain mask; the imaging scan planes relative to the localizer or scout images can be determined without manual review or intervention or the use of atlas-based matching. In this manner, the input localizer or scout images corresponding to the respective diagnostic images will have the desired outcome indicated automatically as it is ingested into the training data set for training the neural network).  

Regarding claim 9, the combination teaches wherein said at least one processor is further programmed to: 
execute a neural network model (see Shanbhag, paragraph 85, the network utilizes a convolutional neural network (CNN) 240 based UNet architecture); 
analyze the localizer images using the neural network model (see Shanbhag, paragraph 39, each stage of the process can be performed by separate neural networks or by different parts of one larger neural network. For example, as discussed herein, a single deep learning network or multiple networks in coordination with one another may be used to determine image scan planes from localizer images for use in a subsequent image acquisition operation); and 
see Sun, paragraph 28, the localizer images are preprocessed. A body mask is generated by thresholding the preprocessed localizer images and identifying a largest connected component).  



Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun (PGPUB: 20090290776) in view of Shanbhag (PGPUB: 20200037962), and further in view of Vaidya (PGPUB: 20110228998).

Regarding claim 5, the combination does not expressly teach wherein said at least one processor is further programmed to: increase a dimension of the generated FOV by 5% in at least one direction.
Vaidya teaches that a model boundary 118 along a first orientation 120 and a bounding box 122 along a second orientation 124 fit to model boundary 118. Re-orienting model boundary 118 and first orientation 120 along second orientation 124 via an in-plane twist results in a bounding box 126, which is fit to re-oriented model boundary 118, that has a reduced area as compared with bounding box 122 (see Fig. 5 and 7, paragraph 33).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination by Vaidya for providing Re-orienting model boundary 118 and first orientation 120 along second orientation 124 via an in-plane twist results in a bounding box 126, which is fit to re-oriented model . 


Allowable Subject Matter
Claims 11- 18 are allowed. Claims 3-4, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Regarding limitations of Claims of  the instant case in view of the amended Claims and upon further consideration, a new ground(s) of rejection, necessitated by the amendments is made in view of different interpretation of the previously applied references and new prior art as presented in this Office action. Therefore, Applicant’s arguments are moot. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN JIA whose telephone number is (571)270-5536.  The examiner can normally be reached on 9:00 am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-






/XIN JIA/Primary Examiner, Art Unit 2667